

EXHIBIT 10.1 
 
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
 
This Amended and Restated Change of Control Agreement (this “Agreement”) is made
this _______ day of ________, 2008 by and between ____________ (the “Executive”)
and Pericom Semiconductor Corporation, a California corporation (the “Company”).
 
WHEREAS, the Executive is employed by the Company; and
 
WHEREAS, the Executive and the Company are party to that certain Change of
Control Agreement dated as of [•] (the “Prior Agreement”), which provides for,
among other provisions, the payment of severance and other benefits to the
Executive upon the termination of the Executive’s employment with the Company
following a Change of Control (as hereinafter defined), under certain
circumstances specified in the Prior Agreement.
 
WHEREAS, the Company and the Executive now find it desirable and necessary to
enter into this Agreement, which amends the provisions of the Prior Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Executive now wishes to manifest his or
her consent to the amendments to the Prior Agreement by entering into this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.           Definitions.
 
(a)           Change of Control.  For purposes of this Agreement only, a “Change
of Control” shall be defined as any of the following events:
 
(i)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding Voting Securities;
 
(ii)           A merger or consolidation in which the Company is not the
surviving entity, except for (1) a transaction in which the principal purpose is
to change the state of the Company’s incorporation, or (2) a transaction in
which the Company’s stockholders immediately prior to such merger or
consolidation hold (by virtue of securities received in exchange for their
shares in the Company) securities of the surviving entity representing more than
fifty percent (50%) of the total voting power of such entity immediately after
such transaction;
 
 
 

--------------------------------------------------------------------------------

 



 
(iii)           The individuals who are members of the Company’s Board of
Directors (the “Board”) as of the date this Agreement is approved by the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that if the appointment, election or nomination
for election by the Company’s stockholders, of any new director is approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a 11
promulgated the 1934 Act) or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;
 
(iv)           The sale, transfer or other disposition of all or substantially
all of the assets of the Company, unless the Company’s stockholders immediately
prior to such sale, transfer or other disposition hold (by virtue of securities
received in exchange for their shares in the Company) securities of the
purchaser or other transferee representing more than fifty percent (50%) of the
total voting power of such entity immediately after such transaction; or
 
(v)           Any reverse merger in which the Company is the surviving entity
but in which the Company’s stockholders immediately prior to such merger do not
hold (by virtue of their shares in the Company held immediately prior to such
transaction) securities of the Company representing more than fifty percent
(50%) of the total voting power of the Company immediately after such
transaction.
 
(b)           Cause.  For purposes of this Agreement only, the Company shall
have “Cause” to immediately terminate the Executive’s employment hereunder if
(i) Executive engages in fraud or embezzlement against the Company and/or its
subsidiaries, (ii) Executive misappropriates Company property, proprietary
information and/or trade secrets, (iii) Executive demonstrates material
unfitness for service or persistent deficiencies in performance, (iv) Executive
engages in misconduct, which misconduct is demonstrably and materially injurious
to the Company and/or its subsidiaries; (v) Executive refuses to follow a
specific, lawful direction or order of the Company; (vi) Executive breaches any
provision of this Agreement or other agreements between Executive and the
Company; or (vii) Executive dies or becomes mentally or physically incapacitated
and cannot carry out his duties.
 
(c)           Voluntary Resignation for Good Reason.  A voluntary resignation by
Executive “Good Reason” shall mean a voluntary resignation by Executive
following any one of the following events, provided Executive provides Company
with at least two (2) weeks notice of such termination, and provides such notice
no later than thirty (30) days following any one of the following events:  (i) a
material change in Executive’s position, title, duties, or responsibilities,
without Employee’s consent, which results in a material reduction of Executive’s
level of responsibility, the assignment of duties and responsibilities which are
materially inconsistent with Executive’s position or responsibilities, or the
removal of the Executive from or failure to reelect the Executive to any of such
positions, except in connection with the termination of employment for Cause;
(ii) a reduction by the Company in the Executive’s annual salary then in effect,
without Executive’s consent, other than a reduction similar in percentage to a
reduction generally applicable to similarly situated employees of the Company;
(iii) a material reduction without the Executive’s consent in the kind or level
of benefits provided to Executive under any benefit plan of the Company in which
the Executive is participating or deprive the Executive of any material fringe
benefit enjoyed by the Executive, except those changes generally affecting
similarly situated employees of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 




 
(d)           Closing Date.  “Closing Date” shall mean the date of the first
closing of any transactions constituting a Change of Control.
 
(e)           Termination Date.  “Termination Date” shall mean the date the
Executive’s employment is terminated by the Company other than for Cause or is
terminated by the Executive for Good Reason.
 
(f)           Company.  “Company” shall mean Pericom Semiconductor Corporation
and its successors or assigns (including without limitation, any entity,
entities or persons acquiring control of the Company through a Change of
Control).
 
2.           Severance Payments and Benefits; Vesting of Equity Incentives.  If,
during the twelve (12) month period following the Closing Date of a Change of
Control, the Company shall terminate the Executive’s employment other than for
Cause or the Executive shall voluntarily resign from employment for Good Reason,
then in such event:
 
(a)           Severance Payments.  The Company shall pay the Executive, in a
lump sum in cash within 30 days after the Termination Date, an amount equal to
Executive’s annualized base salary as in effect as of the Termination Date;
 
(b)           Bonus.  In addition to the severance payments set forth in Section
2(a) above, the Company shall pay the Executive a bonus according to the
following formula:
 
(i)           If the Termination Date occurs after the Executive’s bonus for the
last completed fiscal year has been determined by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) and paid to the Executive,
then the Executive shall receive a bonus in the amount of no less than:
 
X1 + X1 (Y/365)
 
(ii)           If the Termination Date occurs before the Executive’s bonus for
the last completed fiscal year has been determined by the Compensation Committee
and paid to the Executive, then the Executive shall receive a bonus in the
amount of no less than:
 
2(X2) + X2 (Y/365)
 
where:
 
 
“X1” =
the bonus amount paid to the Executive for the last completed fiscal year;

 
 
“X2” =
the bonus amount paid to the Executive for the fiscal year prior to the last
completed fiscal year;

 
and
 
 
“Y” =
the number of days in the current fiscal year prior to and including the
Termination Date.

 
The bonus shall be paid in a lump sum in cash within 30 days after the
Termination Date.  Such amount shall be payable to the Executive regardless of
the Company’s financial performance, and shall not be conditioned on the
Company’s continued satisfaction of any goals or criteria required by any
compensation plan;
 
 
3

--------------------------------------------------------------------------------

 




 
(c)           Medical and Dental Benefits.  During the period of twelve months
commencing on the date next following the Termination Date (the “Severance
Period”), the Company shall either, at its discretion:  (i) continue the
Executive’s medical and dental benefits as such benefits are generally offered
to the Company’s employees as of the Termination Date, or (ii) reimburse the
Executive for COBRA payments made by the Executive to maintain his medical and
dental benefits, as applicable under the Company’s insurance policies;
 
(d)           Life Insurance.  During the Severance Period, the Company shall
continue payment of the Executive’s life insurance premiums, if applicable;
 
(e)           Stock Options, Performances Shares or Units and Restricted Shares
or Units.  Any outstanding stock option, performance share or unit, or
restricted share or unit shall vest as to that number of shares or other units
that would have been vested on the various anniversary dates of the Termination
Date and become exercisable or, with respect to such performance share or unit
or restricted share or unit, be released from restrictions on transfer and
repurchase rights, immediately prior to the Termination Date to the extent
provided in the addendum to this Agreement relating to vesting acceleration; and
 
(f)           Extension of Stock Option Exercise Term.  All vested stock options
held by the Executive as of the Termination Date shall expire six (6) months
after the Termination Date; provided, however, that any extension contemplated
by this provision shall not extend beyond the date that is the earlier of the
tenth anniversary of the date of grant or the original expiration date of the
term of the option.  Note:  Exercising ISO stock options later than three months
after the Executive’s Termination Date is a disqualifying event for ISO purposes
and will turn the ISO into a non-qualifying stock option.
 
(g)           Noncompetition and Nonsolicitation.  Executive acknowledges and
agrees that during his employment with the Company he has had access to the
Company’s confidential and proprietary information and the activities forbidden
by this subsection would necessarily involve the improper use and disclosure of
such information.  To forestall this use or disclosure, Executive agrees that
during the Severance Period he shall not, directly or indirectly:  (i) engage in
(whether as an employee, consultant, proprietor, partner, director or otherwise)
or have any ownership interest in, or participate in the financing operation,
management, control of, any person, firm, corporation or business that engages
in any business activity that is competitive with the Company (or of any
affiliated Company), provided, however, that nothing contained in this Section
2(g)(i) shall be construed to prohibit Executive from purchasing and owning
(directly or indirectly) up to one percent (1%) of the capital stock or other
securities of any corporation or other entity whose stock or securities are
traded on any national or regional securities exchange or the national
over-the-counter market and such ownership shall not constitute a violation of
this Section 1(e)(1); (ii) divert or attempt to divert from the Company (or any
affiliated Company) any business of any kind in which it is engaged, including,
without limitation, the solicitation of or interference with any of its
suppliers or customers; (iii) solicit, hire, recruit, or employ any person or
entity who is employed by or has a contractual relationship with the Company, or
encourage any person or entity who is employed by or has a contractual
relationship with the Company to terminate their employment or contractual
relationship with the Company.  Executive understands and agrees his receipt of
the benefits described in paragraphs 2(a)-(f) above is contingent upon his
continued adherence to the restrictions set forth in this paragraph 2(g) during
the Severance Period.
 
 
4

--------------------------------------------------------------------------------

 




 
(h)           Application of Section 409A of the Code.  Anything in this
Agreement to the contrary notwithstanding, any payment under Sections 2(a) or
2(b), and delivery of shares in connection with the accelerated vesting of an
equity award under Section 2(e), in each case, that is nonqualified deferred
compensation subject to Section 409A of the Code shall be paid or delivered only
to the extent the Executive experiences a “separation from service,” within the
meaning of Section 409A of the Code.  Further, in the event that the Executive
is a “specified employee,” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Termination Date) on the Termination Date, any amounts payable
under Sections 2(a) and 2(b) hereof and any delivery of shares underlying
restricted stock units or other equity awards that are subject to accelerated
vesting under Section 2(e) hereof, in each case, to the extent such amounts or
equity awards are nonqualified deferred compensation subject to Section 409A of
the Code, shall be paid or delivered, as applicable, and, in the case of cash
amounts payable under Section 2(a) and 2(b) above, with interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code, on the first business day of the seventh month following the
Termination Date, or, if earlier, the date of Executive’s death, to the extent
such delayed payment or delivery is required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code (the “Delayed Payment
Date”).  On the Delayed Payment Date, all payments and delivery of shares
deferred pursuant to this Section 2(h) shall be paid, or delivered, as
applicable, in a lump sum to the Executive, and any remaining payments due under
the Agreement shall be paid in accordance with the normal payment dates
specified in this Agreement.
 
3.           No Employment Agreement, Employment at Will.  Executive and the
Company each acknowledge and agree that:  (i) this Agreement does not provide
for the terms and conditions of Executive’s employment with the Company prior to
any Change of Control and does not require or obligate Executive to provide
services to the Company or the Company to continue to employ Executive; and (ii)
Executive’s employment with the Company is and remains an employment
relationship terminable at will and without advance notice by either Executive
or the Company.
 
4.           Release of the Company and Its Affiliates.  Executive’s receipt of
the benefits described in paragraphs 2(a)-(f) above shall be contingent upon
Executive executing a general release of claims in a commercially customary form
prescribed by the Company, which releases and discharges the Company and any
past, present or future agents, attorneys, directors, officers, stockholders,
employees, affiliates, predecessors and successors of the Company, of and from
any and all claims and demands of every kind and nature, in law, equity or
otherwise, known or unknown, disclosed or undisclosed, and a covenant not to sue
or prosecute any legal action or proceeding based upon such claims provided that
the requirement contemplated in this Section 4 shall not serve to modify the
time and form of payment of a nonqualified deferred compensation subject to
Section 409A of the Code payable under this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 


5.           Exclusive Remedy.  Executive’s right to severance payment and other
severance benefits pursuant to paragraphs 2 (a)-(f) above shall be Executive’s
sole and exclusive remedy for any termination of Executive’s employment by the
Company other than for Cause or by Executive for Good Reason following a Change
of Control.  The payments, severance benefits and severance protections provided
to Executive pursuant to this Agreement are provided in lieu of any severance
payments, severance benefits and severance protections provided in any other
plan or policy of the Company, except as may be expressly provided in writing
under the terms of any plan or policy of the Company, or in a written agreement
between the Company and Executive entered into after the date of this Agreement,
and only to the extent as would not result in a violation of Section 409A of the
Code.  Notwithstanding the foregoing, nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
Executive may qualify, nor shall anything herein limit or reduce such rights as
Executive may have under any other agreements with the Company (except for any
severance or termination agreement).  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan or program of the
Company shall be payable in accordance with such plan or program, except as
explicitly modified by this Agreement.
 
6.           Excise Tax.  Notwithstanding anything contained in this Agreement
to the contrary, to the extent that any payment or benefit (within the meaning
of Section 280G(b)(2) of the Code) to Executive or for Executive’s benefit, paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, Executive’s
employment with the Company or a Change of Control (a “Payment” or “Payments”),
would be subject to the excise tax imposed under Code Section 4999, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Payments shall be reduced
(but not below zero) if and to the extent necessary so that no Payment to be
made or benefit to be provided to Executive shall be subject to the Excise Tax
(such reduced amount is hereinafter referred to as the “Limited Payment
Amount”).  The Company shall reduce or eliminate the Payments by (i) first
reducing or eliminating those payments or benefits which are payable in cash and
(ii) then reducing or eliminating non-cash payments, in each case in reverse
order beginning with payments or benefits which are to be paid the furthest in
time from the Determination (as hereinafter defined); provided, however, that,
anything to the contrary in the foregoing notwithstanding, payments or benefits
that constitute nonqualified deferred compensation subject to Section 409A of
the Code shall be reduced or eliminated last in time .  Any notice given by
Executive pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Executive’s
rights and entitlements to any benefits or compensation.
 
(a)           An initial determination as to whether the Payments shall be
reduced to the Limited Payment Amount and the amount of such Limited Payment
Amount shall be made, at the Company’s expense, by the accounting firm that is
the Company’s independent accounting firm as of the date of the Change of
Control (the “Accounting Firm”).  The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and Executive within five (5)
days after the Termination Date, if applicable, or such other time as requested
by the Company or by Executive (provided Executive reasonably believes that any
of the Payments may be subject to the Excise Tax) and, if the Accounting Firm
determines that no Excise Tax is payable by Executive with respect to a Payment
or Payments, it shall furnish Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to any such Payment or
Payments.  Within ten (10) days after the delivery of the Determination to
Executive, Executive shall have the right to dispute the Determination (the
“Dispute”).  If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and Executive, subject to the application of
Section 6(b) below.
 
(b)           As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that the Payments to be made to, or
provided for the benefit of, Executive will be either greater (an “Excess
Payment”) or less (an “Underpayment”) than the amounts provided for by the
limitations contained in this Section 6.
 
 
 
6

--------------------------------------------------------------------------------

 




 
(i)           If it is established, pursuant to a final determination of a court
or an Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment, which loan Executive must repay to the
Company together with interest at the applicable federal rate under Code Section
7872(f)(2); provided, that no loan shall be deemed to have been made and no
amount will be payable by Executive to the Company unless, and only to the
extent that, the deemed loan and payment would either reduce the amount on which
Executive is subject to tax under Code Section 4999 or generate a refund of tax
imposed under Code Section 4999.
 
(ii)           In the event that it is determined (i) by the Accounting Firm,
the Company (which shall include the position taken by the Company, or together
with its consolidated group, on its federal income tax return) or the IRS, (ii)
pursuant to a determination by a court, or (iii) upon the resolution to
Executive’s satisfaction of the Dispute, that an Underpayment has occurred, the
Company shall pay an amount equal to the Underpayment to Executive within ten
(10) days after such determination or resolution, together with interest on such
amount at the applicable federal rate under Code Section 7872(f)(2) from the
date such amount would have been paid to Executive until the date of payment.
 
7.           Notices.  All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, by facsimile or mailed, postage prepaid, by certified or
registered mail, return receipt requested, and addressed to the Company at:
 
Pericom Semiconductor Corporation
3545 North First Street
San Jose, CA 95134
Attention:  Chief Executive Officer
 
or to the Executive at:

___________________________
___________________________
___________________________


 
Notice of change of address shall be effective only when done in accordance with
this Section.
 
8.           Arbitration.  The parties hereby agree that any dispute, claim or
controversy arising out of, relating to or in connection with this Agreement
(“Arbitrable Claims”) shall be determined exclusively by and through final and
binding arbitration in Santa Clara County, California, each party hereto
expressly and conclusively waiving its right to proceed to a judicial
determination with respect to the merits of such arbitrable matters.  Such
arbitration shall be conducted in accordance with the American Arbitration
Association National Rules for Resolution of Employment Disputes then in effect
before a neutral and impartial arbitrator who shall be selected by mutual
agreement of the parties.  The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision.  The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law.  This
Agreement shall be governed by the California Arbitration Act and the
arbitrator, in ruling on procedural and substantive issues raised in the
arbitration itself, shall apply the substantive law of the State of
California.  Either party may bring an action in court to compel arbitration
under this Agreement and to enforce an arbitration award.  Otherwise, neither
party shall initiate or prosecute any lawsuit in any way related to any
Arbitrable Claim.  Notwithstanding the foregoing, the parties shall have the
right to obtain provisional remedies or interim relief from a court of competent
jurisdiction for any claim or controversy arising out of or related to
violations of Section 2(g) of this Agreement.  THE PARTIES HEREBY WAIVE ANY
RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS.
 
 
 
7

--------------------------------------------------------------------------------

 




 
9.           Successors.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.  Neither this Agreement nor any right or
interest hereunder shall be assignable or transferable by Executive or
Executive’s beneficiaries or legal representatives, except by will or by the
laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by Executive’s legal personal representative.
 
10.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California.
 
11.           Entire Agreement.  This Agreement represents the entire Agreement
and understanding between the Company and the Executive concerning the
Executive’s termination of employment with the Company after a Change of
Control.  This Agreement supersedes any prior agreement or understanding of the
parties with respect to the subject matter hereof, including, without
limitation, the Prior Agreement.
 
12.           Amendment or Waiver.  No provision of this Agreement may be
amended unless and to the extent such amendment is agreed to in writing and
signed by both the Executive and an authorized officer of the Company.  No
waiver by either party of any breach by the other party of any condition,
obligation, performance or provision contained in this Agreement shall be deemed
a waiver of a similar or dissimilar condition or provision at the same or any
prior or subsequent time. Any waiver must be in writing and signed by the party
to be charged with the waiver.
 
13.           Compliance with Section 409A of the Code.  It is the intent of the
parties to this Agreement that any of the payments set forth in this Agreement
that constitute nonqualified deferred compensation subject to Section 409A of
the Code shall be made in a manner that complies with Section 409A of the Code
and any ambiguities will be construed accordingly.  The Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement as may be necessary
to ensure that all benefits provided under this Agreement are made in a manner
that qualifies for exemption from or complies with Section 409A of the Code to
the extent permitted under Section 409A of the Code, provided, however, that the
Company makes no representations that the compensation or benefits provided
under this Agreement will be exempt from or comply with Section 409A of the Code
and makes no undertaking to preclude Section 409A of the Code from applying to
the compensation and benefits provided under this Agreement.
 
14.           Severability.  If any provision of this Agreement of the
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or voice, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect.
 
15.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as the original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
16.           Attorneys’ Fees.  If any legal action, arbitration or other
proceeding is brought to interpret or enforce the terms of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and any
other costs incurred in that proceeding, in addition to any other relief to
which it is entitled.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
 
8

--------------------------------------------------------------------------------

 




 
PERICOM SEMICONDUCTOR CORPORATION, EXECUTIVE:
a California corporation




By:  ___________________________        By:  ___________________________         
[Signature]                                                                           [Signature]




Title:  ___________________________     Title:
___________________________                                                 
[Print
Name]                                                                           [Print
Name]




Addendum—Vesting Acceleration
 
If, during the 12 (twelve) months following a Change of Control, the Company
terminates the Executive’s employment for any reason other than Cause or the
Executive voluntarily resigns from employment for Good Reason, then the vesting
of outstanding options, restricted stock awards and restricted stock units then
held by the Executive shall be accelerated as follows:
 
If the Executive has completed two years of service as of the Termination Date —
one full year of acceleration
If the Executive has completed over two years of service but less than four
years as of the Termination Date — two full years of acceleration
If the Executive has completed over four years of service — all options,
restricted stock awards and restricted stock units will be accelerated


 

 
 
9

--------------------------------------------------------------------------------

 